Case 6:20-cv-01083-ADA Document 28-6 Filed 07/26/21 Page 1 of 5




                   EXHIBIT 5
  Case 6:20-cv-01083-ADA Document 28-6 Filed 07/26/21 Page 2 of 5




                                Mit         oiftPress




Microsoft




                       LIBRARY
                       LIBRARY
                LATHAM
                LATHAl\ll & WATKIN
                            WATKIN
                       AUG 02  2016
                       AUS 02 2016
                 CHICAGO
                 CHICAGO OFFICE
                         OFFICE




                                                                    ARISTA_WSOU_ 0010940
                                                                    ARISTAWSOU0010940
Case 6:20-cv-01083-ADA Document 28-6 Filed 07/26/21 Page 3 of 5




    PUBLISHED BY
  PUBL  ISHE D BY
   Microsoft Press
  Micro soft Press
   A Division of Microsoft Corporation
  A Division of Micro soft Corporation
   One Microsoft Way
  One Micro soft Way
   Redmond Washington 980526399
  Redm ond, Wash ington 98052 -6399
    Copyright  1999 by Microsoft Corporation
   Copyright© 1999 by Micro soft Corporation
    All rights reserved No part of the contentsof          book maybe  berepro duced orortransm itted ininany form
                                                                                                            any form
                        No part of the conte nts ofthis book may           reproduced
                                                           this                            transmitted
   All rights reserved.without
    or by any means             the written permission      thepublis
                                                      ofofthe        her.
   or by any means without the writte n permission
                                                                publisher



    Library of Congress Cataloging    in Publication Data
   Libra ry of Congress Cataloging-in-Publication Data
    Microsoft Computer     Dictionary      4th ed
   Micro soft Computer Dictio nary. 4th ed.
                                      --
                       cm
               p.p cm.
            Previous  eds published under         Microsoft
                                               title         Presscomp
                                                       soft Press      uter
                                                                   computer
           Previ ous eds. published under title: Micro
          dictionary
         dictionary
            ISBN 0735606153                                                           'I
            ISBN 0-735 6-061 5-3
             1 Computers Dictionaries       2 Microcomputers
                                                        uters Dictio naries .
                                                              Dictionaries
            1. Computers Dictio naries . 2. Microcomp
          I Microsoft Press computer
         I. Micro soft Press comp uter dictionary.
                                        dictionary

          QA7615M538         1999
         QA76.15.M538 1999                                                9920168
                                                                               168
          00403dc21                                                      99-20
         004'.0 3--dc 21
                                                                              CIP
                                                                              CIP


    Printed and bound in the United States of Amer
                                                America
                                                   ica.
    Printe d and bound in the Unite d States of
    1 2 3 4 5 6 7 8 9 1VLLML
    1 2 3 4 5 6 7 8 9 MLM L                 44 33 22 1 00 99
                                                       1




    Distributed in Canada by ffP Nelson a division        on of  Thomson
                                                              of Thom son Cana
                                                                           Canadada Limit ed.
                                                                                     Limited
    Distri buted in Cana da by ITP Nelso n, a divisi
    A CIP catalogue record for   for this book
                                     this book is availa
                                                is                  the Britis
                                                           ble from the
                                                   available            Britishh Library.
                                                                                 Library
    A CIP catalo gue record
                                                                          distributors world          For furthe
                                                                                               wide. For         r inform ation
    Microsoft Press books are available
                                                         booksellers and distributors
                                               throughh booksellers
    Micro soft Press books are availa ble tlrroug
                                                                                         worldwide        further information

    about international                                                Corpo  ration office or  conta ct Micro soft  Press
                           editions contact          local Micro soft Corporation
                                                     local  Microsoft                office or contact   Microsoft   Press
    about intern ationa l editio ns, conta ct your                                       t     ~
                                 fax 425 9367329                our
                                                                our Web
                                                                    Web  site a
    Intern ationa l directly at fax (425) 936-7329.
    International   directly  at                         Visit
                                                         Visit            site   mspressmicrosoftcom
                                                                                 at




                 Power Macintosh QuickTime , and                                                 trademarks of
                                                                                    registered trademarks
                                                                               are registered                 of Apple    Computer,
                                                                                                                   Apple Computer
    Macintosh                                               TrueType fonts
                                                       and TrueType     fonts are
     Macin tosh, Powe r Macintosh, Quick.Time                                                 is  a registered  tradem  ark and Indeo
                                                                                                                                  Indeo
    Inc Kodak       a registered trademark of the Eastman
                                                        Eastm an Kodak     Company, Intel a registered trademark and
                                                                  Koda k Company        Intel
     Inc. Koda k is a registered trade mark of the
                  is                                                                            is


                                                                                  tory,  Activ eMov   ie,  Activ e Platfo rm,  Activ eX,
       a trademark    of                                                 e Direc
                                                              op, Activ Directory ActiveMovie Active Platform ActiveX
                                                                  Active
     is a trademark of Intel Corporation. Activ e Deskt
    is                   Intel Corporation Active      Desktop

    Authenticode BackOffice DirectInput             DirectX                              Press , MSDOS
                                                                            Micro soft Press
                                                               Microsoft, Microsoft              MS-D OS, MSN         NetMeeting,
                                                                                                              MSN , NetMeeting
            ntiood e, Baclc  Office, Direc tlnpu t, Direc tX, Microsoft
     Authe                                                                                             2,  Win3  2s, Wind  ows,
    NetShow Visual Basic Visual C++            Visual J++ WebTVWcbTV, WebTV         Netw
                                                                         WebT V Network   ork,   Win3
                                                                                                Win32 Win32s Windows
     NetShow, Visual Basic , Visua l C++, Visua l 1++,                                                      Corpo   ration in  the
    Windows NT and XENIX are either                          trademarksor     tradem  arks  of  Micro  soft
                                                                           ortrademarks of Microsoft Corporation
     Wmdows NT, and XENIX are either registered
                                               registered trademarks                                                     in   the

                                               PANTONE                          tradem arkof
                                                                   registeredtrademark                      Inc.Other productctand
                                                                                                 Panto ne,Inc
                                                                                             ofPantone           Other   produ     and
    United States andor other countries                 ONE isaaregistered
     Unite d States and/o r other count ries. PANT
                                                               is



    company names mentioned          herein may be the     tradem arksofoftheir
                                                       thetrademarks                            owne
                                                                                   respe ctiveowners
                                                                            theirrespective           rs.
      comp any name s menti oned herein may be

                                                                              depictedherein
                                                                      eventsdepicted                fictitious.No
                                                                                               arefictitious
                                                                                        hereinare                   associa-
                                                                                                                 Noassocia
    The example companies                                people,and
                                               products,people
                                organizations,products           andevents
      The example companies,organizations                                      intend ed or shoul d  be  inferr ed.
                                                                  or event
                                                          person,or event
                                                 product,person
                                   organization,product                     is          or should be inferred
      tion wilh any realcompany
    tion with any                                                             intended
                         comp any,organization
                       real                                                                is




    Acquisitions    Editor    Christey B din
        Acquisitions Edito r: Chris tey Bahn
    Project    Editor Kim Fryer
        Proje ct Edito r: Kim Fryer




                                                                                                                              ARISTA_WSOU_0010941
                                                                                                                           ARISTAWSOU      0010941
Case 6:20-cv-01083-ADA Document 28-6 Filed 07/26/21 Page 4 of 5
        chassis                                                                                                                                                     Chip
                                                                                                                                                                      chip
      chassis


     chassis  chase n A metal frame on which electronic                               checkdigit
                                                                                     check      digit n.nAA   digit  added
                                                                                                                       added                        numberoror
                                                                                                                                         accountnumber
                                                                                                                              totoananaccount
    chassis \chas ' e\ n. A metal frame on which electronic                                                     digit
                                                                                                                                                     uted
                      such as printed circuit boards fansand                                               ing keykeyvalue    and     thenrecomp
                                                                                                                                    then
       components
     components, such as printed     circuit boards, fans, and                           otheridentify
                                                                                      other      identifying            value   and           recomputed

                          are mounted See the illustration                               whenthe
                                                                                       when       the number
                                                                                                        number   is used.   This   process      determi
                                                                                                                      used This process determines      nes
       power supplies
     power supplies, are    mounte d. See the illustration.                                                           is


                                                                                         whether
                                                                                       whethe    r ananerror
                                                                                                          error occurre
                                                                                                                  occurred     whenthe
                                                                                                                          d when             number was
                                                                                                                                       thenumber          en-
                                                                                                                                                       was en

                                                                                         teredSee
                                                                                       tered.            alsochecksu
                                                                                                   Seealso     checksum m.
                                                                                     checkp    oint n.n1.1AAprocess
                                                                                      checkpoint                            ing junctur
                                                                                                                    processing
                                                                                                                                            e at which the
                                                                                                                                   juncture at which the

                                                                                         normaloperatio
                                                                                       normal        operationn ofofa aprogram      or system is momen
                                                                                                                         program or system            momen  - is



                                                                                         tarily suspend
                                                                                       tarily     suspended         order  to  determi
                                                                                                            ed inin order to determine    ne   its environ
                                                                                                                                                    environ-
                                                                                                                                                         its



                                                                                                     status 2.2AAfile contain
                                                                                                                                                   tion that
                        /~-                                                              mentalstatus.
                                                                                       mental                                     ing informa
                                                                                                                          containing
                                                                                                                        file



                                                                                                                             system (the
                                                                                                                       thesystem
                                                                                                                                          information    that

                                                                                                                                             environ ment) at
                        :.-                                                            describe
                                                                                         describes

                                                                                          aaparticul ar time.
                                                                                             particular  time
                                                                                                             stateof
                                                                                                        thestate
                                                                                                    s the           ofthe               the environment                    at




                                                                                       checksum
                                                                                      checksu      m n.nAAcalculatcalculated       value that
                                                                                                                             ed value         that is used
                                                                                                                                                    is    used to totest
                                                                                                                                                                      test

                                                                                                 forthe
                                                                                          data for
                                                                                        data                            e of errors that can occur when
                                                                                                             presence of errors that can occur when
                                                                                                       the presenc

                                                                                          data is transmi
                                                                                        data      is transmittedtted ororwhen        it   is   written to
                                                                                                                              when it is written                 disk The
                                                                                                                                                            todisk.      The

     Chassis                                                                              checksum
                                                                                        checksu      m is calculat
                                                                                                               calculated
                                                                                                               is         ed for for aagiven
                                                                                                                                          given
                                                                                                                                                   chunk
                                                                                                                                                     chunk    ofof
                                                                                                                                                                  data    by
                                                                                                                                                                    data by
    Chassis.
                   1 Realtime conversation via computer                                 sequent     ially combin
                                                                                                              combining  ing all the  the bytes       of data with a
                                                                                                                                             bytes of data with a
     chat1 n.n l. Real-tim e convers ation via comput
      chat                                                           er.                  sequentially                         all



         When a participant types aa line         of text and then
                                                                                          series of
                                                                                         series     of arithme
                                                                                                        arithmetic  tic ororlogical       operatio ns. After the
                                                                                                                               logical operations After the
       When a particip       ant types line of       text and then                                                                                               m is cal-
                                                               words appear               data is transmi
                                                                                         data    is  transmittedtted or     stored,
                                                                                                                        or stored
                                                                                                                                         aa  new checksu
                                                                                                                                            new       checksum      is    cal
         presses the Enter key that                                     appear
       presses    the Enter key, that particip       ant's words
                                            participants
                                                                                                                                           the (possib ly faulty)
         on the screens of the other particip                  who can      then
                                                                      can then
                                                                                          culated in
                                                                                         culated                 same way
                                                                                                          the same
                                                                                                      in the              way using
                                                                                                                                  using the possibly faulty
        on the screens of       the other             ants,
                                             participants     who
                                                                                         transmi    tted or                  data If
                                                                                                                  stored data.
                                                                                                             or stored                          two checksu
                                                                                                                                          the two
                                                                                                                                      If the
                                                                                                                                                                   ms do
                                                                                                                                                        checksums do
         respond in kind Most online
                                                                                          transmitted
        respond    in kind. Most               services support chat
                                       online services support chat;
                                                                                                                                                        the   data   should
         on the Internet IRC           the usual system See                               not match,
                                                                                         not               an   error    has
                                                                                               match an error has occurred      occurre     d,   and
                                                                                                                                                  and    the   data    should
        on the Internet
                                    is
                           , IRC is the     usual system. See also    also
                                                                                                                                                         ums cannot
         IRC 2 An Internet                               that supports                   be transmi
                                                                                         be   transmittedtted or  or stored       again Checks
                                                                                                                      stored again.          Checksums            cannot
        IRC. 2. An Interne t utility
                                   utility  program
                                            program     that   support   s
                                                                                                         errors and
                                                                                          detect all errors,
                                                                                         detect                                      cannot be
                                                                                                                            they cannot
                                                                                                                     and they                          used to
                                                                                                                                                 be used          correct
         chat IRC has largely superseded it                                                            all                                                     to correct
        chat.   IRC   has  largely   superse   ded  it.                                                                                                       coding.
                                                                                          erroneous
                                                                                         erroneo         data.     See    also    error-co
                                                                                                     us data See also errorcorrection coding    rrection
      chat      vb To carry on a realtime convers                     with
     chat2 vb. To carry         on a real-tim e conversation  ation with
                                                                                                                                           mputer keyboa rd used
         other users by computer See also IRC
                                                                                       chiclet keyboa
                                                                                       chiclet     keyboard    rd n.  n A microco
                                                                                                                              microcomputer keyboard used
        other users    by   comput    er. See  also  IRC.
                                                                                         on            firstversion
                                                                                              the first version
                                                                                          on the                         of   the
                                                                                                                         of the    IBM       PCjr      home computer.
                                                                                                                                             PCjr home computer
      chat room n The informal term for a data communi
     chat room n. The informa l term for a data commu ni-                                 Chiclet keys
                                                                                         Chicle!      keys areare    small
                                                                                                                     small     and
                                                                                                                                and   square,       resembl
                                                                                                                                      square resembling the
                                                                                                                                                                ing the
         cation channel that links computers              and permits users
        cation channel that links comput           ers and                                                      pieces,      and    they    act   like    pushbut     tons,
                                                                                          chewingg gum
                                                                                          chewin        gum     pieces       and    they     act   like   pushbuttons
         to converse       by sending
                                sending text
                                           text messages                 an
                                                                   one an-
        to "conver se" by                       messag es to   to one
                                                                                          without
                                                                                          without the  the resistan
                                                                                                             resistance  ce    and   clear     feedbac
                                                                                                                                      clear feedback       k   of  tradi-
                                                                                                                                                                of tradi
         other in real time Similar to the channelss provide      provided   d
        other in real time. Similar to the channel                                                 keys. They
                                                                                          tional keys        They are        also much
                                                                                                                       are also
                                                                                                                                               smaller and
                                                                                                                                     much smaller                  typicall y
                                                                                                                                                             and typically
        by IRC Internet t Relay Relay Chat
                                        Chat)   chat rooms
                                                chat   rooms          avail
                                                                 are avail-
                                                                 are                                                                                       difficult than
                                                                                                                                                  more difficult
                                                                                                                                             is more
         by IRC (Interne                                                                  are  spread out,
                                                                                          are spread       out so      touch typing
                                                                                                                   so touch       typing       is                        than
                          online services and                 electronicic bul
         able through online services and some
         able through                                                        bul-
                                                    some electron                         on aa convent                keyboard.
                                                                                                              ional keyboard
                board systems BBS Chat rooms
                                                                                                 conventional
                                                               are often
         letin board systems (BBS). Chat rooms are often
        letin


                                                                                       child n  n. 1 l. A                  initiated by
                                                                                                              process initiated
                                                                                                         A process                                           process the
                                                                                                                                                another process
                                                                                                                                          by another                      (the
         devoted       a
         devoted to a particular
                   to
                                        subject or
                         ·particu lar subject        are conducted
                                                 or are     conduct ed on  on aa       child


        certain schedule        See also room Chat BBS               IRC                  parent). This
                                                                                         parent        This initiating          action frequently called aa
                                                                                                               initiatin g action          is
                                                                                                                                          is   frequen     tly    called
         certain   schedul   e.  See  also  room,   Chat,     BBS,    IRC.
                                                                                          fork . The
                                                                                         fork            parent      process
                                                                                                  The parent process often                   sleeps is
                                                                                                                                   often sleeps              suspend ed)
                                                                                                                                                        (is suspended
      Cheapernet n See 10Base2                                                                                                                                  In aa tree
      Cheapernet n. See 10Base 2.                                                                 the child
                                                                                          until the
                                                                                         until                    process stops
                                                                                                        child process                    executin g. 2
                                                                                                                                stops executing            2. In       tree
      check bit n One of a set of bits that              are added to a                                                                      node to            immedi ate
                                                                                                                                                       to its immediate
      check bit n. One of a set of bits that are added to a                                structure, the
                                                                                          structure             relationship of
                                                                                                          the relationship           of aa node          its


        data message                       and scrutinized
          data messag e at its origin and scrutinized by
                          at its   origin                             the re
                                                                  by the    re-            predecessor. See
                                                                                         predecessor                  also generation
                                                                                                               See also                          (definit ion 2
                                                                                                                              generat ion definition                     tree
                                                                                                                                                                   2), tree
                   process to     determine whether an       an  error
                                                                error   has
                                                                         has
        ceiving
          ceiving process      to determi   ne  whethe     r                               structure.
                                                                                         structure

        occurred              transmission The simples t example     exampl e
          occurre d during
                     during transmi ssion. The simplest                                         directo ry nn. See
                                                                                        child directory
                                                                                       child                                   subdirectory.
                                                                                                                       See subdirectory
             a parity bit See also data integrity , parity
          is a parity bit. See also data integrity parity bit.
       is                                                            bit

                                                                                             menu nn. See
                                                                                       child menu
                                                                                      child                submenu.
                                                                                                       See submenu
      check box n An interactive             control often found in
       check box n. An interact ive control often found in                                            n. See       (definit ion 1
                                                                                                             child definition
                                                                                             process n See child                1).
                                           Check   boxes are used   usedtoto           childprocess
                                                                                      child
          graphical user interfac es. Check boxes are
        graphical    user   interfaces

        enable or disable one or more features or             or  options              chimes ofdoom
                                                                                      chimes of                   Macinto shcomputers
                                                                                                   doom nn.InInMacintosh                      series
                                                                                                                              comput ers, aa series
          enable or disable one        or more   features        options

        from a set When an option is selected                 an x or a                              thatsound
                                                                                            chimes that           as a result of serious system
                                                                                                          soundas a result of serious system
          from a set. When an option selected, an x or a                                 ofchimes
                                                                                        of
                                             is


        check mark appears in the box             See also control                       failure.
          check mark appears in the b0x. See also control                               failure


           (definition22).Compare
        definition                       radio button
                             Compar e radio button.                                    chip nn.See
                                                                                      chip       Seeintegrated    circuit.
                                                                                                      integrat edcircuit




                                                                                    84
                                                                                     84




                                                                                                                                                          ARISTA         _WSOU _ 001094 2
                                                                                                                                                         ARISTAWSOU0010942
                            Case 6:20-cv-01083-ADA Document 28-6 Filed 07/26/21 Page 5 of 5




                                                                                                                                 multipass sort
                                                                                                                                 multipass sort
 Multibus



Multibus n.n AA computer
                 computer expansion     bus designed by
                            expansion bus    designed by                          between various
                                                                                  between               electronic
                                                                                             various electronic       components and
                                                                                                                      components       and to     pro
                                                                                                                                              to pro-


                     that    used               by designers                            connections
                                                                                  vide connections       to the other layers.
                                                                                                         to  the other layers The  The layers
                                                                                                                                         layers areare
       Corporation that is used extensively by
 Intel Coq:,oration
 Intel                             extensively
                                      is           designers                      vide
                          workstations. A
    high-performance workstations
 of highperformance                         high bandwidth
                                        A high-bandwidth                          laminated
                                                                                  laminated     together to
                                                                                                together       produce a
                                                                                                            to produce       single circuit
                                                                                                                           a single             board
                                                                                                                                      circuit board

                                    data transmission                                which the
                                                                                  to which
                                                                                  to          the components,        such as
                                                                                                                     such       integrated circuits ,
                                                                                                                            as integrated
 bus capable
 bus            of extremely fast data
      (capable of  extremely               fast
                                         transmission),                                             components

                           multiple bus
                                     bus masters
            also  allows                            See                           resistors and
                                                                                  resistors,   and capacitors,
                                                                                                     capacitors         attached
                                                                                                                    are attached.
                                                                                                                    are              Multilayer
                                                                                                                                     Multilayer
 Multibus
 Multibus   also allows multiple          masters. See
                                                                                                     many more
                                                                                           allows many
                                                                                  design allows               more discrete             between
                                                                                                                                paths between
                                                                                                                     discrete paths
 also bus
 also
      bus.                                                                        design
                                                                                                                         boards do. do 2.2 In    com
                                                                                                                                             In com-
                                       See MBONE                                                         single layer boards
                                                                                                   than single-layer
                                                                                  components than
                                                                                  components
          backbone              n
                                                                                                            CAD
multicast
multicast backbone              11.    See MBONE.
                                                                                        aided
                                                                                  puter-aided
                                                                                  puter           design
                                                                                                  design   (CAD),     of
                                                                                                                      of or
                                                                                                                          or  pertaining
                                                                                                                              pertaining    to   draw
                                                                                                                                                draw-
              n The
multicasting n.
multicasting    The process
                    process of  sending aa message
                             of sending    message                                                                                      built up
                                                                                                                             that are built
                                                                                  ings such
                                                                                  ings,  such as electronic
                                                                                                    electronic    circuits, that
                                                                                                                  circuits                      up
                to more
 simultaneously to
 simultaneously          than one destination
                   more than  one destination on aa                                                             each with
                                                                                                      layers each
                                                                                  using multiple layers,
                                                                                  using                               with a different      level of
                                                                                                                                different level     of

 network
 network.                                                                         detail or a different object so that
                                                                                  detail or a different object,                 distinct parts
                                                                                                                          that distinct    parts   of
                                                                                                                                                   of

MultiColor Graphics
Multi-Color Graphics Array
                     Array                        n
                                                  11. See
                                                      See   MCGA
                                                            MCGA.                 the drawing
                                                                                  the drawing can       easily be
                                                                                                   can easily    be manipulated,       overlaid, or
                                                                                                                     manipulated overlaid

multi element                                           ele                                off
                                                                                  peeled off.
                                                                                  peeled
multi-element            Consisting of
                        adj
                        adj.            multiple data
                                     of multiple  data ele-
 ments that
 ments that all havehave the
                  all    the same format for storing the
                              same format for storing the                     Multilink    Point to Point Protocol
                                                                              Multilink Point-to-Point       Protocol 11.n An
                                                                                                                           An Internet
                                                                                                                                Internet

 same          of information    The data   elements may be  be
 same kind
        kind of    information. The   data elements
                                                                               protocol that
                                                                               protocol                 computers to
                                                                                          that allows computers         establish multiple
                                                                                                                     to establish  multiple

                       as in an array of
 simple variables, as in an array
 simple   variables                    of integer
                                          integer  variables
                                                   variables,                                    to combine
                                                                                          links to                   bandwidths This
                                                                                                               their bandwidths.
                                                                                                    combine their                    This
                                                                               physical links
    they may
 or they
 or
           may bebe more    complicated data
                     more complicated     data structures,
                                               structures asas                 technology
                                                                               technology    creates
                                                                                              creates a  virtual link
                                                                                                      a vittual             more capacity
                                                                                                                 link with more     capacity

 in
 in an  array of employee records each of which con
    an array of employee records each of which con-                                                       link Acronym
                                                                                                physical link.
                                                                                       single physical
                                                                               than aa single
                                                                               than                                         MPPP See
                                                                                                                Acronym: MPPP.        See


 tains fields
 tains
        fie lds for
                for an  employee' s name
                     an employees            Social Security
                                     name, Social    Security                  also PPP
                                                                               also PPP.
 number
 number, pay      rate, and
             pay rate        so on
                        and so  on.                                           multimedia n The combination
                                                                              multimedia 11.   The combination of    sound graphics,
                                                                                                                  of sound,  graphics

multifile sorting n
multifile sorting     The process
                   n. The process of
                                  of sorting aa body of
                                                body of                        animation, and
                                                                               animation    and video      the world
                                                                                                video. In the  world of
                                                                                                                      of computers,
                                                                                                                         computers
 data      resides in more than one file
         that
 data that resides in more than one file.                                      multimedia is a
                                                                               multimedia        subset of
                                                                                               a subset
                                                                                                 is     of hypermedia           com
                                                                                                                          which com-
                                                                                                            hypermedia, which
                    11. A
MultiFinder         n                                  Macintosh   Finder      bines the
                                                                               bines      aforementioned
                                                                                      the aforementioned    elements
                                                                                                            elements with  hypertext.
                                                                                                                      with hypertext
MultiFinder          version of the Macintosh Finder
                        A   version        of   the

                                                                               See  also hypermedia
                                                                               See also                hypertext.
                                                                                         hypermedia, hypertext
  that
 that provides   support for
      provides support        multitasking. The
                          for multitasking          primary
                                              The primary
 use of MultiFinder
 use of MultiFinder is to to allow
                             allow multiple
                               is
                                               applications
                                    multiple applications                     Multimedia Extensions n
                                                                              Multimedia Extensions 11. See MMX
                                                                                                        See MMX.
 to be
  to
        simultaneously resident
     be simultaneously                 memory. A
                          resident in memory      A single
                                                  in single
                                                                              Multimedia PC
                                                                              Multimedia    PC n.n Software  and hardware
                                                                                                   Software and  hardware standards
                                                                                                                             standards
 mouse click switches between applications and
 mouse click switches between        applications,         in
                                                     and in-                       forth by
                                                                               set forth
                                                                               set       by the
                                                                                             the Multimedia
                                                                                                 Multimedia  PC
                                                                                                             PC  Marketing
                                                                                                                 Marketing   Council,
                                                                                                                             Council                          11

 formation from one application       can be
 formation from one application can           copied to
                                           be copied    to                     which                  standards for a PCs
                                                                                            minimum standards                sound
                                                                                                                      PC's sound,
                                                                               which sets minimum
                                                                                          sets
 another If the active
  another. If the active application
                         application   allows   true multi
                                       allows true   multi-                                 CDROM playing
                                                                                       and CD-ROM              capabilities. Acronym
                                                                                                      playing capabilities   Acronym:
                                                                               video, and
                                                                               video
 tasking background
  tasking, background    tasks
                        tasks   can
                                can be
                                    be  processed
                                        processed.    See
                                                      See
                                                                               MPC
                                                                               MPC.
  also Finder
  also
       Finder.
                                                                              Multimedia Personal Computer
                                                                              Multimedia Personal Computer n
                                                                                                           n. See
                                                                                                              See Multimedia
                                                                                                                  Multimedia
                  board n 11. A                 in board
Multifunction
 ll!.nltifunction board          computer add
                              A computer    add-in         that
                                                    board that                 PC                                      '
   Provides more than one function Multifunction
                                                                               PC.
                                                         boards
                                                          boards
   rovides   more  than one    function. Multifunction
  1°E                                                                         multinode   computer n
                                                                              multinode computer        n. A  computer that
                                                                                                           A computer         uses mul
                                                                                                                        that uses  mul-
    or Personal               frequently offer
                 computers frequently
       personal computers                 offer additional
                                                 additional
   memory serialparallel                                                             processors to
                                                                               tiple processors   to share in  the computation
                                                                                                            in the computation   of aa
                                                                                                                                 of
                              ports, and
   llJemory, serial/parallel ports   and aa clockcalendar
                                            clock/calendar.                       tiple


                                                                               complex   task. See
                                                                               complex task     See also   central processing
                                                                                                     also central  processing  unit  paral-
                                                                                                                               unit, paral
                     peripheral n. A
 ~ ltifunction peripheral
Inthultifunction
                                      A multipurpose
                                           IL           device
                                         multipurpose device
    at                                                                             processing.
                                                                               lel processing
                                                                                  lel


      ~  combines printing with faxing scanning
          combines printing with faxing, scanning color  (color
  :h.
    0 lack and
   wlite
         lac~ and white
                    white), and   copying color
                            and copying              black and
                                                  or black
                                           (color or         and              multipart forms n
                                                                              multipart forms

                                                                               in sets
                                                                               in       with carbon
                                                                                   sets with
                                                                                                    n. Computer
                                                                                                       paper between
                                                                                               carbon paper    between the
                                                                                                                                     arranged
                                                                                                                              paper arranged
                                                                                                                     printer paper
                                                                                                       Computer printer
                                                                                                                               sheets or
                                                                                                                          the sheets    (or with
                                                                                                                                            with
    es lie? ui aa single
             in
                  single unit                   peripherals are
                                Multifunction peripherals
                          unit. Multifunction                are
                                                                               a chemical              that emulates
                                                                                              coating that
                                                                                  chemical coating           emulates carbon
                                                                                                                         carbon on    the back
                                                                                                                                  on the   back
                                 the SOHO
                                                                               a
  hoesPeciallY   popular with
    h:eciaJly popular      with the  SOHO small     office,
                                             (small office
       rne
           office market where costeffectiveness                               of each
                                                                               of  each sheet     except the
                                                                                          sheet except              to produce
                                                                                                              last) to
                                                                                                         the last                 copies of
                                                                                                                       produce copies
   Vsp:e
      aCe
            ~ffice) market, where cost-effectiveness and  and
                                                                               output
                                                                               output   from
                                                                                        from    impact  printers.
                                                                                                impact printers    Multipart
                                                                                                                   Multipart    forms   are des
                                                                                                                                        are  des-
    A.ctce ltrnitations can
   AcrA
           limatations
                         can be
                              be significant  considerations.
                                  significant considerations
                 AMP Also called                                               ignated by
                                                                               ignated        the number
                                                                                          by the   number of    copies in
                                                                                                            of copies              such as
                                                                                                                              set, such
                                                                                                                        in aa set         as two
                                                                                                                                             two-
 lJJ. ~lt)',n; MFP. Also
         flyj
                             called multifunction    printer.
                                      multifunction printer
    111tifun uon
TIMItifune
             r printer nn. See                                                        three-part, and
                                                                               part, threepart
                                                                               part                      so on
                                                                                                    and so  on.
 num
 ll:lu) . c ion printer    See multifunction peripheral.
                               multifunction peripheral
                                                                                          sort n11. A
                                                                              multipass sort
                                                                              multipass                sorting operation
                                                                                                    A sorting                     usually
                                                                                                                           that, usually
                                                                                                                operation that
       4Yet       d"
     tilayer adj 1 In board design of                   to
                                            pertaining to
  a p,.;                                 or pertaining
             a Y- 1. In board design, of or                                    because           sorting algorithm
                                                                                            the sorting
                                                                                         of the                               used, re
                                                                                                                      being used
                                                                                                          algorithm being            re-
  r  Lea       c· .
      «nted circuit                                                            because of
  ers of b trcu1t board        consisting of
                      board consisting    of two  or more
                                              two or  more lay
                                                            Iay-
                                                                               quires two
                                                                               quires       or more
                                                                                       two or   more passes    through the
                                                                                                       passes through              before
                                                                                                                             data before
                                                                                                                         the data
  llletalli Oard material
                   material. Each
                              Each separate         has its own
                                              layer has
                                    separate layer          own      its
                                                                                                                                   sort,
        talhc                                                                  completion. See
                                                                               completion           also bubble
                                                                                              See also   bubble sort   insertion sort
                                                                                                                 sort, insertion
           c tracings
              tracings to  provide electrical
                        to provide              connections
                                    electrical connections
                                                                                      sort, sort
                                                                               Shell sort
                                                                               Shell             algorithm.
                                                                                            sort algorithm

                                                                            301
                                                                            301



                                                                                                                                                         ARISTAWSOU0010943
                                                                                                                                                         ARISTA_WSOU _ 0010943
